DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 9 are pending and being examined.

Response to Amendment
The previous rejection of Claim 9 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b), is withdrawn in light of the Applicant’s amendments.

The previous rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 9 under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 10-311376 A to Kasazaki et al. (hereinafter Kasazki’376), is withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 05-044784 A to Kasazaki et al. (hereinafter Kasazki’784), is withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 5, and 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-170301 A to Terawaki et al. (hereinafter Terawaki) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson).

Regarding claims 1, 4, 5, and 9, Terawaki teaches a composition comprising a 100 parts of urethane prepolymer, 3 parts of an aromatic polycarbodiimide, 1 part of amine curing agent, MOCA, (para 29), wherein the urethane prepolymer is obtained from polycaprolactone diol, and toylene diisocyanate, TDI, (para 18 and 29). The above polycaprolactone diol meets the claimed polyester polyol cited in claim 1, the above TDI meets the claimed aromatic polyisocyanate cited in claim 1, and the above amount of polycarbodiimide meets the hydrolysis inhibitor of claims 1, 4 and 5.
Terawaki further teaches toothed belt comprising a toothed rubber layer and a back rubber layer, wherein the toothed rubber comprises the cured urethane composition (para 11-12) and is used to form a toothed belt for coin and money-changing machines (para 2-3) such as conveying coins (para 12), which meets the claimed toothed belt, metal and contact with an oil as cited in para 1-4 of the Applicant’s specification and meets claims 1 and 9. Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. Applicant’s specification states that “automatic change makers” are where coin conveying toothed belts are to come into contact with oils when they are used in the restaurant industry. (para 2-4). Thus, because Terawaki further teaches the toothed belt is used to convey coins in money-changing machines, i.e. automatic change makers, this would constitute an “environment” and where the belt would “come into contact” with an oil, as cited by the Applicant in their specification. Furthermore, it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.

Claim(s) 1, 6, and 9, is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by JP 2016-056876 A to Shindo (hereinafter Shindo) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson).

Regarding claims 1, 6, and 9, Shindo teaches a composition comprising a urethane prepolymer, a 1,4-butanediol curing agent, wherein the urethane prepolymer is obtained from polycaprolactone diol, and, MDI, (para 18 and 29). The above polycaprolactone diol meets the claimed polycarbonate polyol cited in claims 1 and 2, the above MDI meets the claimed aromatic polyisocyanate cited in claim 2. Shindo further teaches the composition contains additives such as a hydrolysis inhibitor. (para 19). The butanediol curing agent also meets the claimed alkanediol cited in claim 6.
 Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. Applicant’s specification states that “automatic change makers” are where coin conveying toothed belts are to come into contact oils when they are used in the restaurant industry. (para 2-4). Thus, because Shindo further teaches the toothed belt used to transport coins this would constitute an “environment” and where the belt would “come into contact” with an oil, as cited by the Applicant in their specification. Furthermore, it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 6 and 9, is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-187798 A to Kasazaki et al. (hereinafter Kasazki’798) and as evidenced by Nathanson, “The Fungistatic Action of Oleic, Linoleic, and Linolenic Acids on Trichophyton Rubrum In Vitro,” Journal of Investigative Dermatology, vol. 35, no. 5, pp. 261-263, 1960. (hereinafter Nathanson).

Regarding claims 1, 4, 6 and 9, Kasazki’798 teaches a mixture comprising a urethane prepolymer, a hydroquinone-di(2-hydroxyethyl)ether, HQEE, curing agent, wherein the urethane prepolymer is obtained from a polyester of tetramethyleneglycol, hexamethylene glycol, and adipic acid, reacted with p-phenylene diisocyanate, (PPD), (para 42-44). The curing agent can further be polyols such as butanediol. (para 20). The above PPD meets the claimed aromatic polyisocyanate, the above HQEE meets the alkanediol hardener, and the above polyester meets the polyester polyol. Kasazki’798 further teaches the mixture contains additives such as a hydrolysis inhibitor wherein the hydrolysis inhibitor include carbodiimide-based stabobazol, (para 27 and 31), which demonstrates that a hydrolysis inhibitor such carbodiimide-based stabobazol is a suitable additive to add to the urethane composition.
Kasazki’798 further teaches the composition is used to form a toothed belt (para 5 and 58), used for money machines such as money processing machines or automatic vending machines (para 2) and coin carrier (para 5), which meets the claimed use as cited in para 1-4 of the Applicant’s specification. The belt is obtained by mixing the urethane composition, pouring it into a mold, curing it, and removing it from the molded and cut to form the belt, (para 45), which meets the cured toothed belt cited in claims 1 and 9. Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. Applicant’s specification states that “automatic change makers” are where coin conveying toothed belts are to come into contact oils when they are evidenced by page 261, col 2, para 4 of Nathanson.
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the hydrolysis inhibitor of Kasazki’798 as the additive because Kasazki’798 further teaches the mixture contains additives such as a hydrolysis inhibitor, (para 27), wherein the hydrolysis inhibitor include carbodiimide-based stabobazol, (para 27 and 31), which demonstrates that a hydrolysis inhibitor such carbodiimide-based stabobazol is a suitable additive to add to the urethane composition. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07). 

Claim(s) 1, 3, 4, and 6, is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 10-311376 A to Kasazaki et al. (hereinafter Kasazki’376) and as evidenced by Bouchet et al., “Tribochemistry of unsaturated fatty acids as friction modifiers in (bio)diesel fuel,” RSC Adv., vol. 7, pp. 33120-33131, (2017). (hereinafter Bouchet).

Regarding claims 1, 3 4, and 6, Kasazki’376 teaches a mixture comprising a urethane prepolymer, 1,4-butanediol curing agent, wherein the urethane prepolymer is obtained from a polycaprolactone polyol or polycarbonate polyol reacted with p-phenylene diisocyanate, (PPDI), (para 56, Example 5-6). The above polycaprolactone polyol and polycarbonate polyol meet the polyester and polycarbonate polyol cited in claims 1 and 3, the above PPDI meets the claimed aromatic polyisocyanate cited in claim 3, and the above 1,4-butanediol meets the claimed alkanediol cited in claim 6. Kasazki’376 further teaches the mixture contains additives such as a hydrolysis inhibitor, (para 35), and further teaches the hydrolysis inhibitor is carbodiimide based compound (para 42), which demonstrates that the carbodiimide based compound is a suitable hydrolysis inhibitor to add to the urethane composition.
Kasazki’376 further teaches the composition is used to form a toothed belt (para 2), for automobile transmissions such as diesel engines (para 3), which meets the claimed “contact” with metal and oil of fatty acids. Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. In this case, it is known in the art that a transmission belt for a diesel engine, particularly biodiesel engines using biofuel, will come into contact with the metal engine and unsaturated fatty acid lubricating oils as evidenced by the abstract cited in Bouchet.
Regarding “for conveying coins,” this is a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it 
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the carbodiimide based compound of Kasazki’376 as the additive because Kasazki’376 further teaches the mixture contains additives such as a hydrolysis inhibitor, (para 35), and further teaches the hydrolysis inhibitor is carbodiimide based compound (para 42), which demonstrates that the carbodiimide based compound is a suitable hydrolysis inhibitor to add to the urethane composition.. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 1, 3, 4, and 6, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 05-044784 A to Kasazaki et al. (hereinafter Kasazki’784) and as evidenced by Bouchet et al., “Tribochemistry of unsaturated fatty acids as friction modifiers in (bio)diesel fuel,” RSC Adv., vol. 7, pp. 33120-33131, (2017). (hereinafter Bouchet).

Regarding claims 1, 3, 4, and 6, Kasazki’784 teaches a mixture comprising a urethane prepolymer, 1,4-butanediol curing agent, wherein the urethane prepolymer is obtained from a polycaprolactone polyol or polycarbonate polyol reacted with p-phenylene diisocyanate, (PPDI), 
Kasazki’784 further teaches the composition is used to form a toothed belt for automobile transmissions (para 1-3), which meets the claimed “contact” with metal and oil of fatty acids. Claim 1 recites the surface “is to come into contact with an oil…” and Claim 9 recites “in an environment” where the toothed belt comes into contact with oil. In this case, it is known in the art that a transmission belt for a diesel engine, particularly biodiesel engines using biofuel, will come into contact with the metal engine and unsaturated fatty acid lubricating oils as evidenced by the abstract cited in Bouchet.
Regarding “for conveying coins,” this is a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art teaches each and every component of a toothed belt that is coming in contact with metal and oil and thus, would be capable of performing the intended use.
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-187798 A to Kasazaki et al. (hereinafter Kasazki’798) as evidenced by Bouchet.

Regarding claim 6, as cited above and incorporated herein, Kasazki’798 teaches the composition of claim 1. Kasazki’798 further teaches the curing agent is a polyol, for example, 1,4-butanediol (para 20), which demonstrates that 1,4-butanediol is an example of a suitable polyol curing agent. 
.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
On page 6, the Applicant argues that Terawaki do not teach the oils with the unsaturated fatty acids. This is not persuasive because, as cited above, it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.
On page 6, the Applicant argues Shindo does not teach coins and the oils with unsaturated fatty acid. This is not persuasive because, as cited above, Shindo further teaches the composition is used to form a toothed belt (para 22, See Fig.), used for coin transporting and OA devices (para 2) and it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.
coin carrier (para 5), and it is well known in the art that coins come into contact with human hands and skin, which contain sebum oils and sweat which also contains unsaturated fatty acids as evidenced by page 261, col 2, para 4 of Nathanson.
On page 7, the Applicant argues Kasazaki’376 does not teach the environment with oils having unsaturated fatty acids and that Kasazaki does not teach “for conveying coins.” This is not persuasive because, as cited above, Kasazki’376 further teaches the composition is used to form a toothed belt (para 2), for automobile transmissions such as diesel engines (para 3). In this case, it is known in the art that a transmission belt for a diesel engine, particularly biodiesel engines using biofuel, will come into contact with the metal engine and unsaturated fatty acid lubricating oils as evidenced by the abstract cited in Bouchet.
Furthermore, “for conveying coins,” this is a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art teaches each and every component of a toothed belt that is coming in contact with metal and oil and thus, would be capable of performing the intended use.
as evidenced by the abstract cited in Bouchet.
Furthermore, “for conveying coins,” this is a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art teaches each and every component of a toothed belt that is coming in contact with metal and oil and thus, would be capable of performing the intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766